DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Bruenjes on 03/01/2022.
The application has been amended as follows: 
Cancel claims 6, 7, and 9.

Election/Restrictions
Claims 1, 3-5, and 8 are allowable. The restriction requirement between Group I (claims 1, 3-5, and 8) and Group V (claims 10-11), as set forth in the Office action mailed on 04/02/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/02/2021 is withdrawn.  Claim 10, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-5, and 8, 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, as explained in the previous Office action, Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent, is used for citation, and made of record on 04/02/2021) teaches an epoxy resin that is obtained by a method [0039] that is substantially similar to the method of synthesizing the mesogen-containing epoxy compound recited in the specification of the instant application. However, Katagi does not teach that the epoxy compound is represented by 
    PNG
    media_image1.png
    153
    196
    media_image1.png
    Greyscale
 (1) wherein, in Formula (1), each of R1, R2, and R3 independently represents a monovalent group, at least one of the monovalent groups represented by R1, R2, and R3 includes a mesogenic structure, and at least one of the monovalent groups represented by R1, R2, and R3 has an epoxy group. Also, the specification of the instant application recites an Example 1 [0169-0172] and a Comparative Example 1 [0179] that were identical [0169-0172, 0179], except that the epoxy resin of Example 1 was synthesized using a reaction product of tributylphosphine and hydroquinone as a reaction catalyst [0171], and the epoxy resin of Comparative Example 1 was synthesized using triphenylphosphine as a reaction catalyst [0179]. As a result, the epoxy resin of Example 1 had a branch ratio of 8.4% [0194], and for the epoxy resin of Comparative Example 1, a peak derived from an epoxy compound having a branch was not observed [0180, 0194]. Although Katagi teaches that the epoxy resin is synthesized using a catalyst that is not particular limited, that examples of the catalyst are an imidazole compound, an organic phosphorus compound, a tertiary amine, or a quaternary ammonium salt [0070], that among them, at least one selected from organic phosphine compound, a compound having intramolecular polarization, obtained by addition of a compound having a it bond such as maleic anhydride, a quinone compound, diazophenylmethane, or a phenol resin to an organic phosphine compound, and a complex of an organic phosphine compound and an organic boron compound is preferable [0070], and that specific examples of the organic phosphine 
Since claim 8 recites an epoxy resin composition comprising the epoxy resin according to claim 1, and since claim 1 is allowed, claim 8 is also allowed.
Since claim 10 recites an epoxy resin cured product obtained by curing the epoxy resin composition according to claim 8, and since claim 8 is allowed, claim 10 is also allowed.
Since claim 11 recites a composite material comprising the epoxy resin cured product according to claim 10, and since claim 10 is allowed, claim 11 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767